Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	While the current title does technically encompass the invention it is so broad/generalized that it doesn’t provide any indication of what the claims are directed too. “information processing apparatus” is so generalized that it isn’t known what the information is, what sort of processing is happening/for what purpose this information is being used or what the information is. From the claims and specification it is clear that the invention is directed to a system, method, and non-transitory computer program for determining the pitch of a vehicle (mobile apparatus) and/or determining the inclination of the surface/road which the vehicle is traveling on. A title which reflects these two quantities (vehicle pitch and surface inclination) would be indicative of the claimed invention. Additionally the indication of “tire pressure” in the title would also be beneficial as this parameter (and its use for determining pitch) is required by the independent claims (and by extension all of the dependent claims)
The following title is suggested: “independent vehicle pitch and road inclination determination methods, systems, and non-transitory computer readable medium”.
Or alternatively,
“vehicle pitch determination using tire pressure with road inclination detection”
While the claims use broader terms than vehicle and road; (“mobile apparatus” and “surface”) from the figures and the specification it is clear that in most embodiments this “mobile apparatus” is a road vehicle and the “surface” is a road, as such a title which uses these terms would be more indicative/pertinent to one of ordinary skill in the art as to the claims and content of the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because: the abstract is currently over 150 words in length, and the first sentence “To achieve…of a traveling surface” is a purpose statement i.e. purported merit/benefit (that the vehicle pitch and surface slope determinations are independent) and thus isn’t proper for an abstract.  Correction is required.  See MPEP § 608.01(b).	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: the claim is directed to a “program”, programs are not one of statutory categories.
	The categories are (i) process (method) ; (ii) manufacture, (iii) machine, and (iv) composition of matter. By claiming a “program” the scope of the claim includes purely transitory ways of encoding the program and claim 18 therefore includes signals per-se.
	Amending claim 18 to recite “A program stored on a non-transitory computer-readable medium that causes an information processing apparatus to execute information processing comprising:…” would exclude purely transitory “programs” and would thus integrate claim 18 into the four categories.
Claims 1-10, 16, 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding Claim 1,
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward an apparatus.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 recites mathematical concepts, relationships/formula.  It merely consists of receiving data and then deriving information from/performing calculations on that data. Notably, the claim does not positively recite any limitations regarding using the determined vehicle pitch in any sort of function/system, the determined pitch merely exists as a disembodied value/data.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the apparatus is “vehicle inclination calculation unit”, there are no limitations in the body of the claim that the physical components of this unit/such an unit is understood to be a processor and memory (computer) system.  It merely receives the data, and while this data is a tire pressure sensor data it is the receiving of the data which is positively claimed not the actual sensor(s).  The data is not transformed by any steps of the apparatus, or used implement a specific control of the vehicle (purely mathematical calculations/transformations do not constituted a “specific transformation” for the purposes of USC 101) .
Also, while the claimed method/apparatus may produce a more accurate vehicle pitch determination, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field but an improvement in the abstract (mathematical) algorithm. (i.e. the improvement is derived wholly from the abstract portion/elements not the physical technology/sensors)
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of receiving and calculating are performed by a “vehicle inclination calculation unit”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Receiving of vehicle sensor data is WURC in the field of vehicle control systems and further it is only the receiving of the data that is positively claimed, not the actual sensor system/implementation of which is being claimed in claim 1.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.
Regarding Claim 3, 5-6, 8-10 all further only recite data calculation steps/data processing elements.
Regarding Claim 2, while the claim recites an “absolute pressure sensor attached to the mobile apparatus” in the context of the claim it is the “receives a measurement value” (i.e. the abs sensor is merely defining the specific type of data received and not actually being positively claimed by claim 2) as such it is the data which is being claimed not the physical sensor, thus it doesn’t provide specific machine integration. The other elements of claim 2 are abstract elements directed to mathematical relationships/equations (trigonometry functions/geometric properties of a triangle).
Regarding Claim 4, similar to claim 2 while at first appear seeming to suggest specific machine integration, is only claiming the receiving of data not the actual sensors/implantation of them which collects that data as such it is only data transmission/in-significant pre-solution activity.
Regarding Claim 7, like claims 2/4 it is claiming the “acquiring” of GPS and/or high-accuracy map information. And then calculation of angle and/or position from this “acquired” information. Given the level of generality claimed “acquired” for the GPS and/or map accuracy information these elements do not provide a specific machine integration/constitute data gathering pre-solution activity and/or appending well known, routine elements (Claim 7’s “acquiring” GPS information and determining vehicle position based on it is the fundamental function of GPS).
Independent claims 11 and 17 (and their dependent claims) aren’t rejected under U.S.C 101 as they both positively claim an air pressure (tire pressure) sensor as such they provide a specific machine integration. 
Claim Interpretation
As a note to the applicant currently the claims switch between the terminology “vehicle” and “mobile apparatus” (e.g. claim 1 recites that it a “information processing apparatus comprising a vehicle inclination calculation” in the preamble, but then recites that the calculated pitch is of “calculates an inclination of the mobile apparatus on a basis of the tire air pressure.”). While this switching of terminology isn’t a problem (this note is not to suggest an objection and/or 112 rejection), it is being brought to the applicant’s attention should they wish to amend to utilize only one terminology throughout the claim set.
As an additional note to the applicant regarding claim 7, claim 7 recites that either GPS or a high definition map is used to determine at least one of the angle of the surface or the position of the vehicle. Claim 7 depends directly on claim 1; in claim 1 there is no previous explicit reference to the position being used (claim 1 only recites inclination calculation based on tire pressure); thus the plain meaning of claim 7 would include/cover simply using GPS as GPS. (i.e. the boundaries of claim 7 includes receiving a GPS signal and determining vehicle position based on that signal which is the fundamental use/function of GPS). This isn’t to suggest a 112 type issue with claim 7 only that the boundaries of claim 7 are broader than is mostly likely meant and the broadest reasonable interpretation covers/is anticipated by the basic function/use of GPS. (most succinctly it appears that in the effort to keep the claims as broad as possible claim 7 it has inadvertently claimed GPS functioning as GPS)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11, 16-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006281836 A, “VEHICLE HEIGHT DETECTION METHOD, AND LIGHTING FIXTURE IRRADIATING DIRECTION CONTROL METHOD”, Ishida Yoshiyuki. (in addition to the FOR reference is an NPL which is a machine translation of the specification which provides paragraph numbers)
	Regarding Claim 1, Ishida Yoshiyuki teaches the detecting of the wheel pressures of a vehicle and the calculation of vehicle pitch based on these pressure readings. ([0014]-[0018] “ A fifth aspect is a vehicle height detection method, wherein the vehicle height detection method is processed by the tire pressure monitoring system.” … “In a ninth aspect, four vehicle heights are input from tire pressure monitoring systems installed on all four wheels of the vehicle, the vehicle inclination is obtained from the four vehicle heights, and the vehicle is obtained from the vehicle inclination. …”)
	Regarding Claim 4, Ishida Yoshiyuki teaches averaging the two front wheel pressure readings and the averaging of the two back wheels pressure readings and then calculating vehicle pitch and a spring constant ([0032] “Alternatively, the vehicle height detection function 23 may be provided in the tire pressure monitoring system 1 for all four wheels. In this case, as another lamp illumination direction control method of the present invention, the vehicle height data input from the tire pressure monitoring system 1 of each of the two front wheels is averaged to obtain vehicle height data in the front of the vehicle, and the rear wheels in the same manner. These two vehicle height data are averaged to obtain vehicle height data behind the vehicle” While there is no explicit mention from of a spring constant to get from pressure readings ( e.g. newton / m^2) to a height (m) such a constant value is implicit for e.g. ( d= 1/p * k which in terms of units would be m = (m^2 / N) * (N / m) which results in m = m as such the teachings to derive a height from pressure would implicitly teach the use of a spring constant (force per distance) to derive a distance from force per area (distance ^ 2) )
	Claims 11, 16-18 are apparatus, methods, and program versions of claim 1, thus they have the same grounds of rejection as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida Yoshiyuki as applied to claim 1 above, and further in view of US 20100235039 A1, Kajigai et al, “WEIGHT AND GRADIENT ESTIMATION APPARATUS AND VEHICLE CONTROL APPARATUS USING THE SAME”.
	Regarding Claim 2, Ishida Yoshiyuki doesn’t teach the calculation of surface slope based on the height change and horizontal distance travelled by the vehicle.
	Kajigai et al teaches the calculation of surface inclination use absolute pressure readings at two points and the driven distance between the points. ([0021] “The height calculation portion 11 calculates the height displacement (m) of the road while the vehicle is being driven. Specifically, as illustrated in FIG. 2, the height calculation portion 11 calculates a height displacement h (m) based on a formula 1 shown below depending on an atmospheric pressure P.sub.0 (Pa) serving as a first atmospheric pressure at a time T.sub.0 serving as the first time, an atmospheric pressure P (Pa) serving as a second atmospheric pressure and an outside air temperature t (.degree. C.) at a time T serving as the second time after a predetermined time elapses since the time T.sub.0. The height calculation portion 11 obtains information related to the atmospheric pressure P.sub.0 from an atmospheric pressure sensor 21 at the time T.sub.0 and information related to the atmospheric pressure P from the atmospheric pressure sensor 21 in addition to information related to the outside air temperature t from an outside air temperature sensor 22 at the time T. The height calculation portion 11 outputs information related to the calculated height displacement h to the gradient calculation portion 12.” While the term absolute pressure isn’t used Atmospheric pressure sensors are absolute pressure sensors)

    PNG
    media_image1.png
    322
    437
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to combine Ishida et al to include the slope estimation system of Kajigai et al. Such a combination is obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Ishida et al teaches the calculation of vehicle pitch using wheel pressures; Kajigai et al teaches the calculation of surface slope using atmospheric pressure readings to determine height difference between two points and the distance travelled between those points. (II) combining the two references doesn’t change the teachings of either reference, both are performing the same function using the same sensors and parameters in combination as they are in their separate references, as such the combination is just implementing both taught systems on a single vehicle. (III) Both systems are vehicle implemented further in their combination they aren’t effecting/modifying each other’s principles as such their combination would not result in unexpected of non-predictable improvements to one of ordinary skill in the art.
	However the combination still fails to use the horizontal distance, the driving distance of Kajigai et al is diagonal distance. It would be obvious to one of ordinary skill in the art to further modify Kajigai et al to instead use the horizontal distance under the principles of trigonometry. From figure 2 (posted below) and the teachings of Kajigai regarding the specific formula used (
    PNG
    media_image2.png
    77
    539
    media_image2.png
    Greyscale
 ) it becomes clear that Kajigai et al is using simple triangular trigonometric relationships between the points to derive theta (inclination). The other known trig functions for theta are tangent and cosine. The tangent would be theta = tan^(-1) (h/L) (with L being the horizontal distance). As such the use of the sin function to determine inclination by extension renders obvious the use of tangent and cosine functions. Further the ability to derive L is already capable given two other simple methods (I) the known mathematical relationship of Hypotenuse^2 = LegA^2 + LegB^2, thus since D (hypotenuse) is known in Kajigai et al and LegA (height/altitude difference) is known in Kajigai et al by extension the LegB (horizontal component) is easily calculated from known geometric relationships of a triangle. Additionally/alternatively the horizontal distance could be derived from the GPS readings taught in Kajigai ([0021] “Alternatively, in a case where the vehicle is equipped with a global positioning system (GPS, i.e., a positioning system) 40 as illustrated in FIG. 4, the height calculation portion 11 may obtain a first altitude at the time T.sub.0 and a second altitude at the time T from the GPS to thereby calculate the height displacement (altitude difference). According to the GPS, the altitude of the present position of the vehicle (the road), for example, is obtainable by receiving a signal from a GPS satellite transmitter.”) besides the altitude, GPS contains longitude and latitude (X, Y) readings thus purely horizontal distance calculations can be derived from two readings with relative ease. The use of GPS to determine the position (X,Y) of vehicles is well known and routine function for GPS. As such the modification to use the cosine function calculation (and horizontal distance instead of diagonal distance) would not require any new sensor or capabilities and would be only require addition of a singular new equation which is a well known geometric properties of triangles (Hypotenuse^2 = LegA^2 + LegB^2). Thus claim 2 is obvious over Modified Yoshiyuki.
	Regarding Claim 3, modified Yoshiyuki while not explicitly teaching updating/calculation of the second position using the horizontal distance and the altitude difference such updating is obvious in view of them. Official notice is taken that such an updating is obvious as a form of dead reckoning. Dead reckoning is a position updating method in which given a known first position (past position) a second (current position) is estimated/updated using sensor readings (such as distance travelled, altitude, etc) to estimate the second position. As such while neither Yohsiyuki or Kaijigai et al mention updating of the position, given the that Kaijigai et al already teaches the raw sensor inputs (altitude pressure, and distance travelled) and teaches that they relate to/calculate a position dead reckoning using them would be obvious.

    PNG
    media_image1.png
    322
    437
    media_image1.png
    Greyscale

	Regarding Claim 7, Yoshiyuki doesn’t teach the calculation of surface inclination or position using either GPS or a detailed map. 
	Kajigai et al teaches the use of GPS to determine the position of the vehicle and from the the inclidation of the road/surface. Kajigai et al teaches ([0021] “Alternatively, in a case where the vehicle is equipped with a global positioning system (GPS, i.e., a positioning system) 40 as illustrated in FIG. 4, the height calculation portion 11 may obtain a first altitude at the time T.sub.0 and a second altitude at the time T from the GPS to thereby calculate the height displacement (altitude difference). According to the GPS, the altitude of the present position of the vehicle (the road), for example, is obtainable by receiving a signal from a GPS satellite transmitter.“)
	It would have been obvious to one of ordinary skill in the art to combine Ishida et al to include the slope estimation system of Kajigai et al. Such a combination is obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Ishida et al teaches the calculation of vehicle pitch using wheel pressures; Kajigai et al teaches the calculation of surface slope using atmospheric pressure readings to determine height difference between two points and the distance travelled between those points. (II) combining the two references doesn’t change the teachings of either reference, both are performing the same function using the same sensors and parameters in combination as they are in their separate references, as such the combination is just implementing both taught systems on a single vehicle. (III) Both systems are vehicle implemented further in their combination they aren’t effecting/modifying each other’s principles as such their combination would not result in unexpected of non-predictable improvements to one of ordinary skill in the art. 
	Regarding Claim 12, claim 12 is a mobile apparatus version of claim 2’s “information processing device” the only difference between the two is claim 12/11’s “mobile apparatus” has a positevly recited pressure sensor. Kajigai teaches the use of an absolute pressure sensor (atmospheric pressure sensor) to determine the height of vehicle as part of the surface slope calculation ([0021] “The height calculation portion 11 obtains information related to the atmospheric pressure P.sub.0 from an atmospheric pressure sensor 21 at the time T.sub.0 and information related to the atmospheric pressure P from the atmospheric pressure sensor 21 in addition to information related to the outside air temperature t from an outside air temperature sensor 22 at the time T.”) as such the ground of rejection and motivation/reason for combination for claim 12 is identical to claim 2.
	Claim 13, similar to claim 12 and claim 2, is a mobile apparatus version of the claim 3’s information processing device, as such the grounds of rejection for claim 13 is identical to claim 3 above.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida Yoshiyuki as applied to claim 1 above, and further in view of JP 2011084150, “AUTO-LEVELING DEVICE OF HEAD LAMP FOR VEHICLE”, Nakazawa et al.
	Regarding Claim 5, Yoshiyuki doesn’t teach the use of a set of moment of equations to determine the vehicle pitch.
	Nakazawa et al teaches a vehicle pitch determination system which includes calculation of vehicle pitch using a series of moment equations. ([0020-0021] The pitch angle calculation unit 5 includes a front tilt moment calculation unit 5F that calculates a tilt moment in which the front portion of the vehicle body CB of the car CAR tilts downward with respect to the center of gravity G, and the rear portion of the vehicle body CB is opposite to this. A rear tilt moment calculating unit 5R that calculates a tilt moment tilting downward with respect to the center of gravity G is provided. … A gasoline tilting moment M5 is calculated. These rear seats, luggage compartments, and gasoline tilting moments M3 to M5 are output to the matrix unit 56, respectively. The matrix unit 56 adds all the tilting moments M1 to M5, calculates the pitch angle Pθ of the car CAR from the added tilting moment, and outputs it..)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Yoshiyuki to include the moment equation matrix of Nakazawa to determine the pitch angle. One would be motivated to implement the moment equation(s) of Yoshiyuki to allow a computationally efficient form of pitch calculation this benefit is disclosed by Nakazawa et al ([0025] By creating a (characteristic diagram) and applying the obtained tilting moment to this chart, the pitch angle can be easily calculated.) the resulting modified Yoshiyuki would teach claim 5.
	Regarding Claim 6, modified Yoshiyuki fails teaches the moments which are moments where loads are loaded,”(Nakazawa [0024] “Then, the rear seat tilting moment M3, the baggage tilting moment M4, and the gasoline tilting moment M5 are added in the matrix portion 56, and this is set as the rear tilting moment MR (S23). This rearward tilting moment MR is a moment for tilting the rear part of the vehicle body CB downward due to the weight of the passenger in the rear seat, the load in the luggage compartment, and the gasoline in the gasoline tank.”) the front and rear moments (Nakazawa [0020] “The pitch angle calculation unit 5 includes a front tilt moment calculation unit 5F that calculates a tilt moment in which the front portion of the vehicle body CB of the car CAR tilts downward with respect to the center of gravity G, and the rear portion of the vehicle body CB is opposite to this. A rear tilt moment calculating unit 5R that calculates a tilt moment tilting downward with respect to the center of gravity G is provided.”) and the center of gravity (Nakazawa [0025] “Accordingly, the matrix unit 56 calculates the total tilting moment of the automobile CAR by setting the front tilting moment MF to a negative value and the rear tilting moment MR to a positive value and adding them together. Then, the pitch angle Pθ of the automobile is calculated by applying this tilt moment to the correlation equation between the tilt moment measured in advance and the pitch angle of the vehicle body (S31).” The moments of [0020]-[0024] (the front, rear, and load moments) are all measured/distanced relative to the Center of Gravity, thus the “title moment measured in advance” is the center of gravity moment)
Claim(s) 8-10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida Yoshiyuki as applied to claim 1 above, and further in view of WO 2017129199 A1, “METHOD FOR DETERMINING A TILTING STATE OF A VEHICLE, AND COMPUTER PROGRAM”, Munnix Pascal. ((in addition to the FOR reference is an NPL which is a machine translation of the specification which provides paragraph numbers))
	Regarding Claim 8, Ishida Yoshiyuki doesn’t teach the use of a Kalman filter to update the state parameters.
	Munnix Pascal teaches a vehicle pitch determination system which includes the use of a Kalman filter. Munnix teaches (Munnix [0033] “This is the case when the tilt model is a pitch model according to one embodiment. The tilting model may include at least one equation containing the at least one model parameter. A large number of pairs of values consisting of a driving state variable (e.g. B. longitudinal acceleration) and a certain tilt angle (e.g. B. pitch angle) are used in the at least one equation of the tilting model and then the at least one model parameter is determined. In one embodiment, the determination of the at least one unknown model parameter is based on a mathematical method, such as B. a least square method or a Kalman filter method.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Ishida Yoshiyuki to include the kalman filter of the sensor reading/calculation of Munnix Pascal. The KSR rational being “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”. (I) Ishida Yoshiyuki teaches the base device of a vehicle pitch determination system. The device of claim 7 is an improved version in that it uses a Kalman filter when determining the inclination. (II) Munnix Pascal teaches the use of a Kalman filter for the base/overall device of a vehicle inclidnation determination system, it varies in that it is applied to a system which uses/is based on acceleration/inertial reading sensors. (III) Applying the Kalman filter from Munnix onto Ishida would improve the system in that it would provide a more accurate/stable inclination reading. The improvement would be predictable in that the filter is still performing the same function of receiving the sensor inputs and updating the parameter (vehicle pitch) based on that. The only difference is the specific type of sensor being used however Kalman filters are not sensor specific, as they are an updating/filtering of the end parameter (pitch) not the specific sensor readings as such the readings from pressure sensors/pitch derived from them would function in a Kalman filter. The resulting modified Ishida would teach all aspects of claim 8.
	Regarding Claim 9, modified Ishida, as currently combined, still only uses pressure readings to determine the pitch of the vehicle. Thus it lacks teachings for using an acceleration sensor reading as part of the Kalman filter/state parameter detection.
	Munnix however discloses the Kalman filter as part of a vehicle pitch determination system which uses the readings from an acceleration system to determine the vehicle pitch. ([0043] “In some exemplary embodiments, the driving state variable corresponds to a longitudinal acceleration along the longitudinal axis of the vehicle, and the inertial sensor system has an acceleration sensor for measuring the longitudinal acceleration.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to further modify modified Ishida to additionally use the acceleration sensor and the vehicle pitch derived from it as part pitch determination system taught in Ishida. One would be motivated to implement the additional/different sensor system of Munnix onto Ishida to provide a variety of different, unlinked sensor to derive pitch from, thus creating system which is less likely to fail due to a singular sensor failure.
	Regarding Claim 10, modified Ishida teaches the determination of incliatnion (vehicle pitch) angle from the Kalman filter. (Munnix [0033] “This is the case when the tilt model is a pitch model according to one embodiment. The tilting model may include at least one equation containing the at least one model parameter. A large number of pairs of values consisting of a driving state variable (e.g. B. longitudinal acceleration) and a certain tilt angle (e.g. B. pitch angle) are used in the at least one equation of the tilting model and then the at least one model parameter is determined. In one embodiment, the determination of the at least one unknown model parameter is based on a mathematical method, such as B. a least square method or a Kalman filter method.”)
	Claims 14-15 are mobile apparatus versions of the information processing device claims 8 and 10. As such their grounds of rejection/reasons for combination is identical to claims 8 and 10 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP H082234 A; JP 2000346936 A; US 20020013651 A1; US 20030236603 A1; EP 1930690 A1; US 20080262784 A1; JP 2009276109 A; FR 2932763 A1; US 20180126981 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661